PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/733,034
Filing Date: 24 Apr 2020
Appellant(s): McCoy et al.



__________________
Kenneth B. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues Bingham (US 4,763,985) in view of Bartoli (US Pub. 2006/0237124 A1) fails to teach the claimed invention. Appellant’s first argument is that beyond the claimed primary reflective layer, no other reflective material of any kind may be in the embedded surface area between the microsphere and the binder where in Bingham there are reflective particles between the binder and the microsphere as seen in Figs. 1 and 2 of Bingham. The reflective flakes are mixed with a binder and then coated on the microsphere to form a base layer and the flakes settle and orient on the embedded portion of the microsphere to form an overlapping structure as seen in Fig. 3 of Bingham. Appellant argues the reflective flakes are not considered part of the claimed binder as argued by Examiner in the Office action date 7/23/2021. Appellant argues that the claimed binder in the instant claims is not referring to the binder layer but to a resinous material and is different from reflective flakes so it is clear the two different components cannot be equated as set forth by Examiner. Thus, Appellant concludes that because there cannot be any reflective material between the binder and the microspheres in the claimed invention, and Bingham has reflective flakes which 
Examiner respectfully disagrees. In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is no reflective material between the binder and microspheres) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed invention is to “a binder layer containing reflective particles” (see line 2 of instant claim 1). There is no reference to the binder layer comprising binder material of any kind. Therefore, the further references in the claim to the term “the binder” was considered to refer to the binder layer as there was no other component which was assigned the term “binder” such as a binder material or resinous material as Appellant assigns as a definition for a binder material. Thus, the interpretation put forth by Examiner that the reflective flakes are considered part of the binder which is not considered part of the embedded area, and may be on the microsphere is considered correct based on how the claim is written. 
Even if Appellant’s interpretation is adopted, there is nothing in Bingham which discloses or teaches that there will not be binder material between the reflective flakes and the microspheres. Bingham states the reflective flakes should leaf and contour to the microspheres (Bingham, col. 6, lines 48-52 and col. 7, lines 20-35) but Bingham also states that the binder has reasonably good exterior durability and that there should be a strong bond between the microspheres and flakes so that the microspheres will resist dislodgment from the final product rubbing or scraping (col. 5, line 66 to col. 6, line 2) and that there will be a dispersion of resin and flakes (col. 5, lines 58-60). Based on these teachings in Bingham, the resin would be expected to coat the flakes and adhere the flakes to the microsphere. Thus, even if the flakes are very close to the microspheres, there would still be expected to be binder material on the flakes to bind the flakes to the microsphere so that no reflective flake is directly touching the microsphere as argued by Appellant. 
Examiner would further like to note several issues with the interpretation set forth by Appellant. First, if the term “the binder” is intended to refer to a different component than the binder layer, there is a lack of antecedent basis in the claims as there is no binder material claimed.
Second, there is a further 35 USC 112(b) issue if the term is given the definition set forth by Appellant in that there will be reflective material between the binder and microsphere in the claim language and the claim contradicts itself. Because the binder layer contains binder and reflective particles, the reflective particles would be dispersed in the binder (see instant Specification, Fig. 3). If the reflective materials may not be placed between any binder material and the microsphere, the reflective material could not be in the binder layer at all since there will be at least some binder material behind the reflective particles so that the reflective material will be between the binder and microspheres (see instant Specification, Fig. 3 where the reflective particles, 179 have binder surrounding the particle so that binder is both between the particle and microsphere and the particle is between the microsphere and binder). Based on this 
Third, if the interpretation as set forth by Appellant is given as the correct interpretation, there is a 35 USC 112(a) issue with the claims. The instant Specification does not disclose an embodiment where there are no reflective particles between the binder and microsphere. Figure 3 of the instant Specification may not be used to support this feature because the figure only shows three reflective flakes and presumably with up to 7.5 wt% of reflective particles in the binder layer (see instant claim 15), there would be expected to be many more particles in the layer so that the three shown flakes cannot be considered to show all the possible positions of the reflective material in the binder layer. Further, Figure 3 shows reflective material between the microsphere and binder material (see discussion in paragraph above). Last, there is no description of the placement of the reflective particles in the binder in the instant Specification and no description of how the reflective particles may be placed so there will be no settling, so the instant Specification is not considered to disclose the claim as interpreted by Appellant at the time of filing of the invention.
The second argument presented by Appellant is that the combination of Bingham and Bartoli will not result in the claimed invention. Appellant argues the combination will not render obvious the claim limitation of no more than 25% of the embedded surface area having the primary reflective layer or any other reflective material. Appellant argues Bingham guides one of ordinary skill to cover at least a hemisphere of the microsphere and toward disposing the primary reflective layer on the entirety of the embedded portion to achieve maximum angularity of the retroreflection so one of 
Examiner respectfully disagrees. First, regarding the argument that Bingham teaches the entire embedded portion being covered with the primary reflective layer, Bingham does state the microsphere is approximately hemispherically covered 
Regarding the combination with Bartoli, in response to Appellant’s argument that the entire microsphere must be covered with a reflective film based on the teachings in Bartoli, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Bartoli teaches that the reflective layer will block or obscure the color of the layer beneath the microspheres, and that the reflective layer may be etched away so that the color may be better seen through the microspheres (Bartoli, [0007]). Bartoli teaches that the addition of another layer which reflects light but also allows the passage of light will increase reflectivity but still allow for some visibility of the color layer (Bartoli, [0007]), but does not require this additional layer (Bartoli, [0031]). From these teachings, one of ordinary skill in the art would understand that a metal layer will permit the least amount of light through but allow for the greatest amount of retroreflective effect, a dielectric layer will allow some light to be transmitted but result in a smaller retroreflective effect (Bartoli, [0015]), and it would further be clear that the amount and coverage of each layer would be dependent on the desired retroreflective performance and ability to see 
Further, regarding the argument that a reflective flake in the binder layer is also required in the combination of Bingham and Bartoli, the claimed invention is specifically to a binder layer that contains reflective particles or a second mode of reflection (see instant claim 1, line 2). Further, the instant Specification describes why this reflective 
Regarding the argument of criticality of the claimed range, the instant Specification does not support a criticality argument. Appellant points to the instant Specification, page 6, line 24 to page 7, line 2; page 9, lines 13-24; and page 10, line 23 to page 11, line 14 as support for the advantages of covering only a portion of the microsphere with a reflective layer in combination with a secondary reflective layer. Page 6, line 24 to page 7, line in the instant Specification discusses that the primary reflective layer should cover at least 5, 10, 20, 30, 40, 50, 60, or 70 percent of the embedded area and at most 95, 85, 75, 60, 55, 45, 35, 26, or 15 percent of the embedded area with a specific example of 20 to 25%. The instant Specification therefore provides a wide range of the possible percentage amounts of the embedded area coverage with no specific preference to the claimed range and only an example of a range which is encompassed by the claimed range. The other citations in the instant Specification give general guidance as to why a percentage may be chosen but again with no specific preference to the claimed range.  Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976). Further, broad language in the disclosure, including the abstract, omitting an allegedly critical feature, tends to rebut the argument of criticality (see MPE 2164.08(c)). Thus, the amount of embedded area covered by the primary reflective layer is not considered a critical feature of the invention. Further, even if the feature prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Criticality of the claimed range has not been established because the instant Specification does not give any evidence to the claimed range being critical to the claimed invention or having unexpected results for the claimed range but rather gives a brief overview of why how coverage of the reflective film will affect retroreflective properties.
The last argument present by Appellant is in regard to claim 23. Appellant argues that the combination of Bingham and Bartoli does not render obvious the primary reflective layer being metal as claimed. Appellant argues because Bartoli discloses the use of both aluminum and dielectric layers, Bartoli cannot be used to teach replacing a dielectric layer with an aluminum layer. Appellant further argues that the use of the 
Examiner respectfully disagrees. First, regarding the argument the retroreflective article in Bartoli requires the use of aluminum and dielectric layers, Bartoli specifically discloses an embodiment where the use of dielectric layers are not required (Bartoli, [0031], “If the transparent dielectric mirror is not used, the value of the coefficient of retro-reflection over the sea would be less than 15 cd/lux.m2). Therefore, Examiner disagrees that Bartoli requires the use of a dielectric layer but rather teaches that the use is a way to increase retroreflectivity while still allowing for some of the underlying color to be seen. 
Regarding the argument that the proposed modification would change the principle of operation of the retroreflective sheeting in Bingham, the proposed modification is not considered to change the principle of operation since the change of reflective material behind a sheet of transparent microspheres will result in a retroreflective article. The fact that some properties of the article will change such as 
Regarding the argument that the dielectric layer is a fundamental aspect of the Bingham’s disclosure, the use of a preferred material is not considered a fundamental aspect of an invention. Bingham does not indicate that the use of a dielectric material is the only material which may be used or that the retroreflective sheet will not function with the use of another material. Further, although Bingham does disclose some disadvantages to using metal reflecting layers (Bingham, col. 1, lines 35-42 and col 2, lines 41-43), these disadvantages may be overlooked if increased retroreflective performance is desired or required as taught in Bartoli (Bartoli, [0015]). Thus, replacing the dielectric reflective layer in Bingham with the metal reflective layer in Bartoli is considered prima facie obvious.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.